Citation Nr: 1437826	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  09-19 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected thoracolumbar degenerative disc disease.

2.  Entitlement to an initial compensable evaluation for the service-connected pseudofolliculitis barbae prior to September 28, 2012, and in excess of 10 percent thereafter. 

3.  Entitlement to an initial compensable evaluation for the service-connected left knee patellofemoral syndrome prior to September 28, 2012, and in excess of 10 percent thereafter. 

4.  Entitlement to an initial compensable evaluation for the service-connected right knee degenerative joint disease prior to September 28, 2012, and in excess of 10 percent thereafter. 

5.  Entitlement to an initial compensable evaluation for the service-connected left ear hearing loss.

6.  Entitlement to an initial compensable evaluation for the service-connected cervical spine strain prior to September 28, 2012, and in excess of 20 percent thereafter. 

7.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected left shoulder degenerative joint disease prior to September 28, 2012, and in excess of 20 percent thereafter. 

8.  Entitlement to an initial compensable evaluation for the service-connected bilateral plantar fasciitis.

9.  Entitlement to service connection for claimed hypertension.

10.  Entitlement to service connection for claimed glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from January 1983 to March 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the RO.

In January 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

In May 2011, the Board remanded these claims for further development.

In an October 2012 rating decision, the RO increased the evaluations assigned for the service-connected pseudofolliculitis barbae, left knee patellofemoral syndrome, right knee patellofemoral syndrome, cervical spine strain, and left shoulder degenerative joint disease.

As less than the maximum benefits were awarded, the claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993)  

The Board has considered documentation included in Virtual VA and VBMS.

The claims for increased ratings for the service-connected left knee patellofemoral syndrome and left ear hearing loss and the issue of service connection for claimed glaucoma, are being remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The service-connected degenerative disc disease of the thoracolumbar spine is shown to have been manifested by pain and limited motion; however, even on repetitive motion, this was not restricted to forward flexion greater than 30 degrees but not greater than 60 degrees or a combined range of not greater than 120 degrees; there is no muscle spasm, guarding, or incapacitating episodes due to intervertebral disc syndrome (IVDS).

2.  Prior to September 28, 2012, the service-connected pseudofolliculitis barbae is not shown to have been manifested by an affected area of at least 5 percent, but less than 20 percent of the entire body or at least 5 percent, but less than 20 percent of exposed areas, or by the requirement of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for treatment.

3.  Beginning on September 28, 2012, the service-connected pseudofolliculitis barbae is not shown to be manifested by an affected area of at least 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or that systemic therapy was required for a total duration of six weeks or more during a 12-month period.  

4.  Prior to September 28, 2012, the service-connected right knee patellofemoral syndrome is shown to have been productive of a disability picture that more nearly approximated that of arthritis with painful motion, but no compensable limitation of motion or functional loss due to pain is demonstrated.

5.  Beginning on September 28, 2012, the service-connected right knee patellofemoral syndrome is shown to be manifested by complaints of pain and a noncompensable limitation of flexion; there has been no limitation of extension, or recurrent instability or subluxation.
 
6.  Prior to September 28, 2012, the service-connected cervical spine strain is not shown to have been manifested by forward flexion greater than 30 degrees but not greater than 40 degrees, or a combined range of motion greater than 170 degrees but not greater than 335 degrees; there was no muscle spasm, guarding, or localized tenderness, a vertebral body fracture with loss of 50 percent or more of the height, or incapacitating episodes due to IVDS.  

7.  Beginning on September 28, 2012, the service-connected cervical spine strain is shown to be manifested by limited motion; however, even on repetitive motion, the evidence did not establish forward flexion 15 degrees or less or favorable ankylosis of the entire cervical spine; there were no incapacitating episodes due to IVDS.

8.  Prior to September 28, 2012, the service-connected left shoulder degenerative joint disease is shown to have been manifested by pain, however, the evidence did not establish that motion of the left arm was limited to the shoulder level, or midway between the side and shoulder.

9.  Beginning on September 28, 2012, the service-connected left shoulder degenerative joint disease is shown to be manifested by pain and limited motion, however, the evidence did not establish that motion of the left arm was limited to 25 degrees from the side.

10.  The service-connected bilateral plantar fasciitis of the right foot is shown to be productive of a disability picture that more closely resembled that of pain on manipulation and use of the feet.

11.  The Veteran is not shown to have current disability manifested by hypertension.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in excess of 10 percent for the service-connected thoracolumbar degenerative disc disease are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a including Diagnostic Code 5237 (2013).

2.  Prior to September 28, 2012, the criteria for the assignment of an initial compensable rating for the service-connected pseudofolliculitis barbae were not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.118 including Diagnostic Code (DC) 7806 (2007 & 2013).

3.  Beginning on September 28, 2012, the criteria for the assignment of an initial rating in excess of 10 percent for the service-connected pseudofolliculitis barbae have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.118 including Diagnostic Code (DC) 7806 (2007 & 2013).

4.  Prior to September 28, 2012, the criteria for the assignment of an initial rating of 10 percent, but no greater, for the service-connected right knee patellofemoral syndrome were met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a including Diagnostic Code 5003-5260 (2013).

5.  Beginning on September 28, 2012, the criteria for the assignment of an initial rating in excess of 10 percent for the service-connected patellofemoral syndrome of the right knee have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a including Diagnostic Codes 5003-5260 (2013).   

6.   Prior to September 28, 2012, the criteria for the assignment of an initial compensable rating for the service-connected cervical spine strain were not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a including Diagnostic Code 5237 (2013).

7.  Beginning on September 28, 2012, the criteria for the assignment of an initial rating in excess of 20 percent for the service-connected cervical spine strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a including Diagnostic Code 5237 (2013).

8.  Prior to September 28, 2012, the criteria for the assignment of an initial rating in excess of 10 percent for the service-connected left shoulder degenerative joint disease were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a including Diagnostic Code 5201 (2013).

9.  Beginning on September 28, 2012, the criteria for the assignment of an initial rating in excess of 20 percent for the service-connected left shoulder degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a including Diagnostic Code 5201 (2013).

10.  The criteria for the assignment of an initial rating of 10 percent, but no higher, for the service-connected bilateral plantar fasciitis are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a including Diagnostic Code 5020 (2013).

11.   The Veteran does not have a disability manifested by hypertension due to a disease or injury that was incurred in or aggravated by active service; nor may any be presumed to have been incurred therein. 38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2013)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

The RO provided the required notice in a letter sent to the Veteran in September 2008.  

Additionally, all necessary development has been accomplished.  The RO associated the Veteran's service treatment records, VA treatment records, and private treatment records with the claims file.  

A September 2008 Finding of Unavailability documented that the Social Security Administration was unable to locate records pertinent to the Veteran, and that further efforts to obtain records would be futile.  

The VA examinations dated in February 2008 and September 2012 addressed the severity of the Veteran's lumbar spine disability, pseudofolliculitis barbae, right knee degenerative joint disease, cervical spine strain, left shoulder degenerative joint disease, and bilateral plantar fasciitis.  

The February 2008 VA examination addressed the Veteran's claimed hypertension.  The examinations of record considered the Veteran's history and set forth objective findings necessary for adjudication.  The examinations are adequate and further examination is not needed.

Further, there has been substantial compliance with the Board's December remand directives, insofar as the RO afforded the Veteran the opportunity to identify further evidence, obtained updated VA treatment records, and afforded VA examinations.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  

Finally, neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein.

Therefore, to this extent, no further assistance to the Veteran with the development of evidence is required as to the claims decided hereinbelow.


Initial Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2013).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, as described below, staged ratings are not warranted for the initial increased rating claims on appeal, other than those already established by the RO.

While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and will focus specifically on what the evidence shows, or fails to show.  

The pertinent evidence of record includes VA examination reports, as well as VA and private treatment records.  The Board notes, that the treatment records in this case contain insufficient information for rating the disabilities on appeal under the applicable criteria. 

Additionally, the Board notes that a discussion of  a total disability rating based on individual unemployability (TDIU) pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is not appropriate for the initial increased rating claims on appeal as the record shows the Veteran is employed.  See, e.g., May 2010 and February 2009 VA treatment records, CAPRI Entry #11, p. 33/115, 81/115, respectively.  There is no evidence to the contrary.

Further, with respect to an extraschedular rating under 38 C.F.R. § 3.321, as described below, the applicable rating criteria adequately contemplate the manifestations of the Veteran's lumbar spine disability, pseudofolliculitis barbae, right knee degenerative joint disease, cervical spine strain, left shoulder degenerative joint disease, and bilateral plantar fasciitis.  

The rating criteria are thus adequate to evaluate the disabilities, and referral for consideration of extraschedular ratings is not warranted for any of the initial increased rating claims on appeal.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Finally, in reaching the decisions below, the Board has considered the lay evidence and pleadings.  The Board is fully aware that the appellant is competent to report his symptoms, and that he has submitted credible statements as to his symptoms.  

However, the medical findings directly address the criteria under which the Veteran's disabilities of the lumbar spine, skin, right knee, cervical spine, left shoulder, and feet are evaluated.  The medical evidence is more probative than any implied pleadings or lay evidence to the effect that evaluations in excess of those already assigned are warranted.


	Disabilities of the Spine

In the May 2008 rating decision on appeal, the Veteran was awarded service connection for degenerative disc disease of the thoracolumbar spine.  He was assigned a noncompensable evaluation, beginning on April 1, 2008.

In March 2009, a clear and unmistakable error was found in the evaluation assigned, and the rating was corrected to 10 percent, beginning on April 1, 2008.

Also in the Mary 2008 rating decision on appeal, the Veteran was awarded service connection for cervical spine strain.  He was assigned a noncompensable evaluation, beginning on April 1, 2008.

In October 2012, the rating assigned for the service-connected cervical spine strain was increased to 20 percent, beginning on September 28, 2012.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned with evidence of forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is assigned with evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating is assigned with evidence of  forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40 percent rating is assigned with evidence of  unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is assigned with evidence of unfavorable ankylosis of the entire spine. 
  
These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R.  § 4.71a, General Rating Formula at Note (2) (2013).

The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  Id.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are separately rated under an appropriate diagnostic code.  38 C.F.R.  § 4.71a, Diagnostic Code, 5242, 5243, at Note (1) (2013).

Under the Formula for IVDS based on Incapacitating Episodes, ratings are assigned based on the quantity and duration of incapacitating episodes over a prior 12-month period.  

For purposes of evaluation under this formula, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician. 

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).


  A.  Lumbar Spine

On VA examination in February 2008, the Veteran complained of having pain on doing heavy lifting.  He had flare-ups, but no incapacitating episodes.

On examination, the Veteran's flexion was noted to be 0-90 degrees, and extension, bilateral lateral flexion, and bilateral lateral rotation were note to be 0-30 degrees.  There was pain at the endpoints of flexion and extension.  The Veteran's range of motion was not limited on repetition.  No neurological manifestations were identified.  The X-ray studies showed degenerative disc disease at L5-S1.

The private treatment records from 2011 were submitted, but some of the records are illegible.  Pursuant to the Board's remand instructions, attempts were made to obtain a better copy, but no response was received from the Veteran.  

A January 2011 record pertains to the spine, but it does not appear that the range of motion parameters established for VA compensation purposes were applied.  See Note 2 to General Rating Formula.  It does not appear that the private physician used the same endpoints of motion in establishing what was "normal," as are used by VA.

At the March 2011 hearing, the Veteran testified that his lumbar spine disability caused spasms and pain.  Hearing Transcript, pp. 21-24.

On VA examination in January 2013, the Veteran noted problems with bending, lifting, carrying and prolonged sitting.  He reported having flare-ups lasting 3-4 days monthly.

On examination, the Veteran's flexion was performed to 65 degrees with pain at 65 degrees.  Extension was performed to 20 degrees with no objective evidence of painful motion.  Bilateral lateral flexion was performed to 25 degrees with no objective evidence of painful motion.  Bilateral lateral rotation was performed to 30 degrees with no objective evidence of painful motion.

The Veteran could perform repetitive-use testing with 3 repetitions.  On such testing, there was no additional limitation of motion.  Functionally, there was less movement than normal and pain on movement.  

There was no guarding or muscle spasm.  Muscle strength, reflexes, and sensation was normal in all parameters.  Straight leg testing was negative.  There were no signs or symptoms of radiculopathy or other neurological impairments.  The Veteran did not have ICDS of the thoracolumbar spine.  

Given the above evidence, which does not establish forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, a  combined range of motion of the thoracolumbar spine not greater than 120 degrees, or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, the Board finds that an evaluation in excess of 10 percent is not warranted for the orthopedic manifestations of the service-connected low back disability based on the General Rating Formula for Disease or Injury of the Spine.

The Board considered the application of 38 C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in DeLuca, supra.  The record demonstrates that the Veteran has complained of experiencing low back pain. The Board recognizes that the VA examiners acknowledged and confirmed that he experiences such symptomology.  

The Board finds, however, that any additional functional impairment due to pain, including on use, is already contemplated in the current 10 percent disability evaluation assigned and that there has been no demonstration, by lay or medical evidence, of additional functional impairment comparable to the next higher evaluation.

As for incapacitating episodes, given the findings of the VA examiners, and as there is no record of prescribed bed rest by a physician, the criteria for a higher evaluation under the Formula for IVDS have not been met. As for neurological manifestations of the disability, the file is devoid of evidence of any such abnormality.  

The Board finds that no higher evaluation can be assigned pursuant to any other Diagnostic Code.  Because there are specific Diagnostic Codes to evaluate the spine, consideration of other codes for evaluating the disability is not appropriate. 

In sum, the weight of the credible evidence demonstrates that the Veteran's lumbar spine disability does not warrant an initial rating in excess of 10 percent for any portion of the appeal period.  

As the preponderance of the evidence is against the claim for an increased rating, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


  B.  Cervical Spine

On VA examination in February 2008, the Veteran complained of having pain, stiffness and weakness.  He denied experiencing incapacitating episodes.

On examination, the Veteran's forward flexion was noted to be 0-45 degrees. Extension and bilateral lateral flexion were noted to be 0-45 degrees.  Bilateral lateral rotation was 0-80 degrees.  There was no pain on motion.  The Veteran's range of motion was not limited on repetition.  

There was no guarding, spasm, or tenderness.  There was no ankylosis.  There was no fracture of one or more vertebral body.  No neurological manifestations were identified.  The X-ray studies showed a convex right curvature of the cervical spine.

As noted, the private treatment records from 2011 were submitted, but some of the records were illegible and the records do not appear to rely on the range of motion parameters established for VA compensation purposes. 

At the March 2011 hearing, the Veteran testified that his cervical spine disability caused intermittent pain.  Hearing Transcript, pp. 34-36.

On VA examination in January 2013, the Veteran reported having pain and stiffness brought on by cold weather and sleeping in wrong positions.

On examination, the Veteran's flexion was performed to 20 degrees with no objective evidence of painful motion.  Extension was performed to 20 degrees with no objective evidence of painful motion.  Bilateral lateral flexion was performed to 20 degrees with no objective evidence of painful motion.  Bilateral lateral rotation was performed to 50 degrees with no objective evidence of painful motion.

The Veteran could perform repetitive-use testing with 3 repetitions.  On such testing, there was no additional limitation of motion.  Functionally, there was less movement than normal and pain on movement.  

There was no localized tenderness or pain to palpation.  There was no guarding or muscle spasms.  Muscle strength testing, reflexes, and sensation were normal in all parameters.  There were no signs or symptoms of radiculopathy or other neurological impairments.  The Veteran did not have IVDS of the cervical spine.  

Prior to September 28, 2012, the evidence did not establish forward flexion greater than 30 degrees but not greater than 40 degrees, a combined range of motion greater than 170 degrees but not greater than 335 degrees, muscle spasm, guarding, or localized tenderness, or vertebral body fracture with loss of 50 percent or more of the height.

Beginning on September 28, 2012, the evidence did not establish forward flexion 15 degrees or less or favorable ankylosis of the entire cervical spine.

As such, the Board finds that prior to September 28, 2012 a compensable evaluation was not warranted, and since that time, an evaluation in excess of 20 percent is not warranted for the orthopedic manifestations of the service-connected cervical spine disability based on the General Rating Formula for Disease or Injury of the Spine.

The Board considered the application of 38 C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in DeLuca, supra.  The record demonstrates that the Veteran has complained of experiencing neck pain. 

The Board recognizes that the VA examiners acknowledged and confirmed that he experiences such symptomology.  The Board finds, however, that any additional functional impairment due to pain, including on use, is already contemplated in the evaluations assigned and that there has been no demonstration, by lay or medical evidence, of additional functional impairment comparable to the next higher evaluation.

As for incapacitating episodes, given the findings of the VA examiners, and as there is no record of prescribed bed rest by a physician, the criteria for a higher evaluation under Diagnostic Code 5243 have not been met. 

As for neurological manifestations of the disability, the file is devoid of evidence of any such abnormality.  

The Board finds that no higher evaluation can be assigned pursuant to any other Diagnostic Code.  Because there are specific Diagnostic Codes to evaluate the spine, consideration of other codes for evaluating the disability is not appropriate. 

In sum, the weight of the credible evidence demonstrates that the Veteran's cervical spine disability does not warrant a compensable rating prior to September 28, 2012, or an initial rating in excess of 20 percent since that time.  

As the preponderance of the evidence is against the claim for an increased rating, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


	Pseudofolliculitis Barbae (PFB)

In the May 2008 rating decision on appeal, the Veteran was awarded service connection for PFB.  He was assigned a noncompensable evaluation, beginning on April 1, 2008, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7806.

In October 2012, the rating was increased to 10 percent, beginning on September 28, 2012.
 
Under DC 7806, the code for dermatitis, a 10 percent rating will be assigned where at least 5 percent, but less than 20 percent of the entire body or at least 5 percent, but less than 20 percent of exposed areas are affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  

A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  

A 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected; or where there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.

The Board notes that the regulations pertaining to rating skin disabilities were revised, effective on October 23, 2008.  However, those revised provisions are applicable only to claims received on or after October 23, 2008 or if the Veteran has requested evaluation of his claims under the revised criteria.  

Initially, the Board points out that DC 7806 was not revised and thus provides the same rating criteria both prior to and after the change in law.  However, the Board notes that, at the January 2011 hearing, the Veteran's representative requested consideration under the diagnostic codes addressing "disfigurement," which are contained in both the revised and former regulations.  As such, the Board will consider both versions of the rating criteria.  

On VA examination in February 2008, the Veteran's treatment consisted of shaving with an electrical razor and avoiding "skin close" haircuts.  He was not treated with corticosteroids, immunosuppressive drugs, light therapy, or electron beam therapy.  The condition was noted to have been intermittent.  The lesions covered less than 3 percent of the exposed skin area, and less than 1 percent of the total body surface.  There was no scarring.

At the January 2011 hearing, the Veteran testified that the condition caused him pain and sometimes restricted motion of the head.  Hearing Transcript, pp. 3-7.

On VA examination in September 2012, the Veteran reported having bumps in the bearded area on his anterior neck and at the back of the neck.  There was no scarring or systemic manifestations of the disorder.  The treatment consisted of topical corticosteroids used for a total duration of less than 6 weeks in the past 12 months.  Less than 5 percent of the total body area was affected, and 5 to 20 percent of the exposed area was affected.

There was no active infection, pustules, drainage, cystic nodules, blisters or swelling.  The affected area did not have scars more than 5 inches long, 1/4 inch wide, or scars that were elevated, depressed, adherent, or missing soft tissue.  There was no induration or inflexibility.  There was some post-inflammatory hyperpigmentation of the bearded area below the jawline, affecting an area of 6 by 4 inches.

Prior to September 28, 2012, the evidence did not show that at least 5 percent, but less than 20 percent of the entire body or at least 5 percent, but less than 20 percent of exposed areas were affected.  There was no intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required.

Beginning on September 28, 2012, the evidence did not show that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas were affected.  Systemic therapy was not required for a total duration of six weeks or more during a 12-month period.  

As such, the Board finds that prior to September 28, 2012 a compensable evaluation was not warranted, and since that time, an evaluation in excess of 10 percent is not warranted for the service-connected PFB under Diagnostic Code 7806.

The Board can find no other diagnostic code that would afford him a higher rating.  

Under both versions of rating schedule pertaining to the skin, Diagnostic Code 7800 is not applicable as there has been no showing of visible or palpable tissue loss.  

Further, the Veteran's disability was not manifested by scars as contemplated by Diagnostic Codes 7801-7805 under both versions of the rating criteria.  

The Board can point to no other applicable diagnostic code.  The Board has considered the Veteran's contentions of limited motion of the head due to his PFB, but cannot point to evidence in the record sufficient for rating purposes that would afford him a higher evaluation on this basis.

In sum, the weight of the credible evidence demonstrates that the service-connected PFB does not warrant a compensable rating prior to September 28, 2012, or an initial rating in excess of 10 percent since that time.  

As the preponderance of the evidence is against the claim for an increased rating, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


	Right Knee

In the May 2008 rating decision on appeal, the Veteran was awarded service connection for patellofemoral syndrome of the right knee.  The RO assigned an initial noncompensable rating under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003-5260, effective April 1, 2008.  

In October 2012, the RO awarded an increased evaluation of 10 percent, beginning on September 28, 2012.

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  

When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  

The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, DC 5003.  

VA's rating schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15, respectively.  

It also assigns ratings of 0, 10, 20, and 30 percent for limitation of extension of the leg to 5, 10, 15, or 20 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Additionally, Diagnostic Code 5257 provides that other impairment of the knee, such as recurrent subluxation or lateral instability, is rated as 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

Standard knee range of motion is from 0 degrees (extension) to 140 degrees (flexion).  See 38 C.F.R. § 4.71, Plate II.

The VA General Counsel has held that a claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  

The VA General Counsel has further held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

On VA examination in February 2008, the Veteran complained of having knee pain, stiffness and a lack of endurance.  He reported having flare-ups 2 to 3 times per month.  He reported no episodes of dislocation or recurrent subluxation.

On examination, the Veteran's flexion was performed to 140 degrees, and extension was performed to 0 degrees.  There was no limitation of motion n repetition.  The examiner noted no pain on motion.  The X-ray studies were taken, and the Veteran was diagnosed with degenerative joint disease of the right knee.

At the January 2011 hearing, the Veteran testified about having knee pain that required treatment with medication and a brace.  Hearing Transcript pp. 8-14.

On VA examination in September 2012, the Veteran reported having problems with walking, kneeling, squatting and climbing stairs.  He did not run or jog due to the knee.

On examination, the Veteran's flexion was performed to 80 degrees with painful motion at 80 degrees, and extension was to 0 degrees with no objective evidence of painful motion.  The Veteran could perform repetitive-use testing.  Post-test, flexion ended at 80 degrees and extension ended at 0 degrees.  There was no limitation of motion following repetitive-use testing.  

Functionally, there were noted to be less movement than normal; pain on movement; disturbance of locomotion; interference with sitting, standing or weight bearing; and limitation on walking and standing.  

There was pain to palpation for joint line or soft tissues of the right knee.  Muscle strength was normal.  Stability tests were normal.  There was no history of patellar subluxation or dislocation.  There were no tibial or fibular impairments.

The Veteran had a history of meniscal problems manifested by a meniscal tear with frequent episodes of joint pain.  There was no joint "locking" or joint effusion.  There were no scars on the knee.  The X-ray studies showed no evidence of patellar subluxation.

Prior to September 28, 2012, given that there was x-ray evidence of arthritis combined with reports of painful motion,  the disability picture is found to more nearly resemble the criteria for 10 percent rating for the knee joint under Diagnostic Code 5003.  38 C.F.R. §§ 4.40, 4.45, 4.59; Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).

A rating in excess of 10 percent is not warranted, however, either prior to or beginning on September 28, 2012.

A 10 percent evaluation contemplates periarticular pathology productive of painful motion.  It is also consistent with limitation of flexion to 45 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 30 degrees.  DeLuca.  

Separate evaluations may be assigned for compensable limitation of extension, instability or subluxation.  Consideration must also be given to the criteria for rating semilunar cartilage as that contemplates the meniscus.  As Diagnostic Code 5258 contemplates pain and locking (limited motion), such code may not be separately rated from limited motion.

Here, a higher evaluation is not warranted.  While the Veteran has consistently complained of having knee pain, the objective medical evidence shows flexion limited to no less than 80 degrees and full extension.  

As such, motion of the knee has not been limited to the degree necessary to assign a higher or separate rating for the service-connected disability.  Given the objective findings of decreased right knee flexion, and the Veteran's subjective complaints, a 10 percent rating for the knee is appropriate; however, no higher rating is assignable on the basis of limited motion or the functional equivalent of limited flexion or extension.  

As regards the DeLuca factors, the Board acknowledges the evidence of pain on motion and the Veteran's functional limitations.  Despite this, each VA examiner has found that repetitive movement did not change the Veteran's range of motion.  

The examiners did not document weakness, decreased endurance, or easy fatigability due to repetitive motion.  Based on this evidence, the Board finds insufficient medical evidence to support that the Veteran's pain, weakness, or fatigability is so disabling as to actually or effectively limit knee motion to such an extent as to warrant assignment of a higher rating under either 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261.  

Neither the lay nor medical evidence establishes a functional degree of limitation of extension.  Therefore, a separate evaluation is not warranted for limitation of extension.  

Similarly, although there is limitation of flexion, neither the lay nor medical evidence suggests that flexion is functionally limited to less than 45 degrees due to any factor.  Rather, all the evidence establishes that he retains useful flexion better than 45 degrees.

The Board also finds that no higher or additional rating for recurrent subluxation or lateral instability of the right knee under Diagnostic Code 5257 is warranted.  The record has consistently showed no subluxation or instability.  Further, the evidence establishes that he has not had frequent episodes of locking or effusion.  

Based on this record, there is no basis for assignment of a separate compensable rating for the right knee on the basis of instability or meniscus impairment.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.

Furthermore, no other diagnostic code provides a basis for assignment of a rating in excess of 10 percent for the right knee.  Disabilities of the knee and leg are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263; however, the majority of these diagnostic codes simply do not apply to the Veteran's service-connected knee disability.  

As it is neither contended nor shown that the Veteran's service-connected knee disability involves ankylosis, impairment of the tibia and fibula, or genu recurvatum, there is no basis for assignment of any higher rating under Diagnostic Codes 5256, 5262, or 5263.  See 38 C.F.R. § 4.71a.

In sum, the weight of the credible evidence demonstrates that the service-connected right knee patellofemoral syndrome warrants a 10 percent rating prior to September 28, 2012.  

However, on this record, the Board finds that a rating in excess of this is not assignable for any portion of the appeal.  


      Left Shoulder

In the May 2008 rating decision on appeal, the Veteran was awarded service connection for degenerative joint disease of the left shoulder.  The RO assigned an initial noncompensable rating under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003-5201, effective on April 1, 2008.  

In March 2009, the RO awarded an increased evaluation of 10 percent, beginning on April 1, 2008.

In October 2012, the RO awarded an increased evaluation of 20 percent, beginning on September 28, 2012.

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  

Diagnostic code 5201 addresses limitation of motion of the arm.  The Board notes that the Veteran is right-hand dominant, and thus the criteria pertinent to the "minor" extremity are for consideration in this case.	

A 20 percent rating may be assigned where motion is limited to the shoulder level, or midway between the side and shoulder.

A 30 percent rating may be assigned where motion is limited to 25 degrees from the side.

The normal range of motion of the shoulder is from 0 degrees of flexion (forward elevation) to 180 degrees of flexion, from 0 degrees of abduction to 180 degrees of abduction, from 0 degrees of external rotation to 90 degrees of external rotation, and from 0 degrees of internal rotation to 90 degrees of internal rotation. 38 C.F.R. § 4.71, Plate I (2013).

On VA examination in February 2008, the Veteran reported having pain, stiffness, and locking.  He reported experiencing flare-ups occurring 2-3 times per month.  He denied experiencing dislocation or subluxation.

On examination, the Veteran's forward flexion was noted to be 0-180 degrees; abduction was 0-180 degrees; internal rotation was 0-90 degrees; external rotation was 0-90 degrees.  There was no limitation of motion on repetition or pain on motion.  No associated neurological abnormalities were identified.

In August 2008, the Veteran was noted to have a full range of motion of the left shoulder with some mild pain on rotation only.  

At the January 2011 hearing, the Veteran reported having pain in raising his arm, and pain that radiated.  Hearing Transcript, pp. 25-30.  

On VA examination in September 2012, the Veteran reported having problems with throwing, lifting, and overhead reaching.  He reported having flare-ups occurring once per month.

On examination, the Veteran's flexion was performed to 110 degrees with painful motion at 110 degrees.  Abduction was performed to 75 degrees with painful motion at 75 degrees.  The Veteran could perform repetitive use testing with no change in his range of motion post-test.  Functionally, he had less movement than normal and pain on movement.  

The Veteran was noted to have localized tenderness or pain on palpation.  There was no guarding.  Muscle strength was normal.  There was no ankylosis.  There was no history of recurrent dislocation of the glenohumeral joint.  The X-ray studies showed findings of arthritis and hypertrophic changes in the AC joints.  

Prior to September 28, 2012, the evidence did not establish that motion of the left arm was limited to the shoulder level or below.  To the contrary, the record showed a full range of motion during this period.

Beginning on September 28, 2012, the evidence did not establish that motion of the left arm was limited to 25 degrees from the side.

As such, the Board finds that, prior to September 28, 2012, an evaluation in excess of 10 percent was not assignable and that, since that time, an evaluation in excess of 20 percent is not assignable for the Veteran's left shoulder disability under Diagnostic Code 5201.

The Board considered the application of 38 C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in DeLuca, supra.  The record demonstrated that the Veteran had complained of shoulder pain. 

The Board recognizes that the VA examiners acknowledged and confirmed that he experienced such symptomology.  The Board finds, however, that any additional functional impairment due to pain, including on use, is not comparable to the next higher evaluations.

Further, Diagnostic Code 5003 cannot afford a higher rating as two or more joints are not involved.

The Board additionally finds that the Veteran is not entitled to an increased rating under any of the other diagnostic codes pertinent to the shoulder and arm.  

Taking the remaining codes in numerical order, DC 5200, the code for ankylosis of the scapulohumeral articulation, has not been raised by the medical evidence and is not supported by the ranges of motion as described.

DC 5202 provides a 20 percent evaluation for recurrent dislocation of the humerus, or for malunion of the humerus. A 40 percent evaluation may be assigned for fibrous union of the humerus.  None of this is shown by the medical evidence.

Diagnostic Code 5203 provides higher ratings with evidence of dislocation, nonunion, or malunion of the clavicle or scapula.  This too is not shown by the evidence.  

In sum, the weight of the credible evidence demonstrates that the Veteran's left shoulder disability does not warrant a rating in excess of 10 percent  prior to September 28, 2012, or an initial rating in excess of 20 percent since that time.  

As the preponderance of the evidence is against the claim for an increased rating, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


      Feet

In the May 2008 rating decision on appeal, the Veteran was awarded service connection for bilateral plantar fasciitis.  The RO assigned an initial noncompensable rating under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5020, effective April 1, 2008.  

Diagnostic Code 5020 pertains to synovitis.  It is to be rated on limitation of motion of the affected part as arthritis.  

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  

On VA examination in February 2008, the Veteran complained of having pain.  He reported experiencing flare-ups occurring 2 to 3 times per year.  He used inserts, which helped alleviate the pain.

On examination, there was tenderness of the feet over the plantar aponeurosis, bilaterally.  The Veteran was diagnosed with bilateral plantar fasciitis, bilateral pes planus, and tinea pedis.

At the January 2011 hearing, the Veteran testified about having pain and cramping in the feet.  He reported difficulty standing for long periods of time.  Hearing Transcript, pp. 17-21.

On VA examination in September 2012, the Veteran reported having problems with extended walking and standing.

On examination, the examiner found that there was no Morton's neuroma, metatarsalgia, hammer toe, hallux valgus, hallux rigidus, claw foot (pes cavus), malunion or nonunion of the tarsal or metatarsal bones, or other foot injuries.  He also did not have weak foot or scarring.  

Neither foot was swollen, deformed, or inflamed.  There was no particular tenderness to palpation.  There was no weakness, instability, excess fatigability, or incoordination.  No assistive devices were needed.

The February 2008 VA examiner found objective evidence of pain, and the Board finds the Veteran's reports of pain throughout the appeal to be credible for the purpose of establishing chronicity.  

Pursuant to 38 C.F.R. § 4.59, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  

As such, the service-connected bilateral plantar fasciitis is shown to be productive of a disability picture that more nearly approximates that of pain on manipulation and use of the feet.  

Thus, on this record, the Board finds that an initial 10 percent rating is warranted for the service-connected bilateral plantar fasciitis.

However, a rating in excess of this is not warranted.  Diagnostic Code 5003 cannot afford a higher rating as two or more joints are not involved.

Diagnostic codes 5276-5284 pertain to the feet.  These codes will be addressed in chronological order.

Diagnostic Code 5276 is not applicable because the Veteran is separately service-connected for bilateral pes planus and the disability is not presently on appeal.

Diagnostic Codes 5277-5283 are not applicable as the September 2012 VA examiner specifically found that the Veteran does not have weak foot, claw foot, metatarsalgia, hallux valgus, hallux rigidus, hammertoe, or malunion or nonunion of the tarsal or metatarsal bones.  There is no evidence to the contrary.
Diagnostic Code 5284 affords a compensable evaluation for "moderate" foot injuries.  

However, the Veteran's disability cannot be characterized as moderate.  While pain has been demonstrated, the foot has not been swollen, deformed, or inflamed.  

There has been no weakness, instability, excess fatigability, or incoordination.  Inserts were used in 2008, but no corrective devices were presently required.

In sum, the weight of the credible evidence demonstrates that the service-connected bilateral plantar fasciitis warrants an initial rating of 10 percent, but no higher, for the period of the appeal.  



Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in active service and for in-service aggravation of a preexisting injury or disease.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

As noted by the RO, the service treatment records showed an isolated high blood pressure in July 2007, high blood pressure related to stress in May 2003, and borderline hypertension in October 1998.  See May 2008 Rating Decision.

On VA examination in February 2008, the examiner reviewed the claims file and examined the Veteran.  The examiner concluded there was "no objective evidence of HTN [hypertension]."

To warrant a diagnosis of hypertension for VA compensation purposes, the Veteran must meet the criteria delineated in 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, Note 1.  

Hypertension is defined as diastolic blood pressure predominantly 90 mm. or greater.  Isolated systolic hypertension is defined as systolic blood pressure predominantly 160 mm. or greater with diastolic blood pressure of less than 90mm).

The Board has carefully reviewed the record, and consistent with the examiner's findings, can point to no evidence establishing the presence of current hypertension.  The records reveal no documentation of blood pressure readings as described.   

The record before the Board contains multiple medical records referable to VA and private treatment that are devoid of any diagnosis of hypertension.  Indeed, cardiology records from 2010 specifically indicate, "no hypertension."

There is no probative evidence contrary to the February 2008 examiner's opinion.  The Board finds the reports fully adequate for the purposes of adjudication.  See Stefl, 21 Vet. App. at 123.     

Based on this evidence, the Board finds that the Veteran is not shown to have current hypertension.  Where the medical evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

In the absence of current disability, the other elements of service connection need not be addressed and the claim must be denied.

In reaching this decision, the Board has considered the Veteran's own assertions that he has hypertension that is related to service.  The Veteran is certainly competent to report his symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

However, the February 2008 VA examiner was a medical professional who reviewed the claims file and considered the reported history including the Veteran's own lay assertions.  

The examiner, in providing the requested medical opinion, used his expertise in reviewing the facts of this case and clarifying that no current hypertension was present.  As such, the Board finds the opinion of the February 2008 examiner to be more probative.  
 
Thus, on this record, the medical evidence outweighs the lay evidence.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (threshold considerations in weighing the probative value of medical opinions include the qualifications of the person opining, and most of the probative value from such opinions come from their reasoning).   

The Board further notes that, chronic disabilities, including hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The record here does not document the presence of hypertension within one year of the Veteran's discharge. Accordingly, such presumptive service connection is not warranted here.  

Further, in the absence of a current diagnosis, the Board finds that credible assertions sufficient to establish a continuity of symptomatology since service have not been presented.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).

Finally, the Board is cognizant that the Veteran in this case had active service in the Southwest Asia Theater of operations during the Persian Gulf War, and as such he is a Persian Gulf Veteran. See 38 C.F.R. § 3.317(d)(1), DD214 Form.  

However, it is not the case that the Veteran suffers from symptoms that cannot be attributed to a known diagnosis; to the contrary, the evidence is clear that there is simply no current hypertension.  

Service connection cannot be granted on a presumptive basis as due to an undiagnosed illness.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 53-56 (1990).  


ORDER

An initial evaluation in excess of 10 percent for the service-connected thoracolumbar degenerative disc disease is denied.

An initial compensable evaluation for the service-connected pseudofolliculitis barbae prior to September 28, 2012, and in excess of 10 percent thereafter, is denied. 

An increased initial rating of 10 percent, but no higher for the service-connected right knee degenerative joint disease for the period of the appeal prior to September 28, 2012 is granted, subject to the regulations governing the payment of monetary benefits.

An increased initial rating in excess of 10 percent for the service-connected right knee degenerative joint disease for the period of the appeal beginning on September 28, 2012 is denied.

An initial compensable evaluation for the service-connected cervical spine strain prior to September 28, 2012, and in excess of 20 percent thereafter, is denied. 

An initial evaluation in excess of 10 percent for the service-connected left shoulder degenerative joint disease prior to September 28, 2012, and in excess of 20 percent, beginning on that date, is denied. 

An increased initial rating of 10 percent, but no higher for the service-connected bilateral plantar fasciitis is granted, subject to the regulations governing the payment of monetary benefits.

Service connection for claimed hypertension is denied.


REMAND

A VA examination is needed to address the etiology of the Veteran's claimed glaucoma.

The Veteran has a current diagnosis of glaucoma.  See December 2011 VA treatment record, CAPRI Entry #11, p. 10/115.  As noted by the RO, service treatment records show reports of pre-glaucoma in October and November 2007.  A VA examination was conducted in February 2008, but the examiner did not offer any opinion on etiology.

Additionally, a VA examination is needed to assess the present status of the Veteran's left ear hearing loss.  The last VA examination addressing this disability was the examination establishing service connection, conducted in February 2008.  

Finally, the Board notes that in readjudicating the Veteran's claims post-remand, the RO omitted the claim for a higher rating for the service-connected left knee patellofemoral syndrome from the October 2012 Supplemental Statement of the Case (SSOC).

The Board recognizes that an October 2012 rating decision increased the rating for this disability.  Nevertheless, the Board observes that a SSOC serves a different purpose than a rating decision as it provides the Veteran with a summary of the pertinent laws and regulations with respect to the claim. 38 U.S.C.A. § 7105(d)(1)(B) (West 2002); 38 C.F.R. § 19.29(b) (2013).  Moreover, the rating decision did not readjudicate the earlier stage of the Veteran's evaluation. 

Accordingly, to follow correct procedural requirements and fully comply with the terms of the Board's prior remand, the Board finds that a SSOC should be issued that provides reasons and bases for any adverse decision and specifically addresses all of the diagnostic criteria pertinent to the Veteran's claim.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, these remaining matters are REMANDED to the AOJ for the following action:

1.  The AOJ should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed glaucoma.

The examiner is to be provided access to the claims folder and Virtual VA in connection with the evaluation.  Any indicated studies deemed necessary by the examiner should be accomplished.    

After examining the Veteran and reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any disability manifested by glaucoma had its clinical onset during service or otherwise was due to an injury or other event or incident of his period of active service.  

A complete rationale for all conclusions expressed should be set forth in the report of examination.  

2.  The AOJ then should have the Veteran scheduled for a VA examination to ascertain the current severity of the service-connected left ear hearing loss, in accordance with the applicable worksheets for rating that disability.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims files.  

3.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal, to include the matter of an increased rating for the service-connected left knee patellofemoral syndrome, in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


